DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Alan Feeney on 10 September 2021 a provisional election was made without traverse to prosecute the invention of the pharmaceutical composition of Claims 1, 3, 5, 9-20, and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23, 26, and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of the Claims
Claims 1, 3, 5, 9-20, 22, 23, 26, and 28 are pending.
Claims 23, 26, and 28 are withdrawn from consideration as being directed to a non-elected invention.
Claims 1, 3, 5, 9-20, and 22 are presented for examination and rejected as set forth in greater detail below. 

Priority
The instant application is a National Stage entry of International application PCT/US2019/015082 filed 24 January 2019, which claims the benefit of each of provisional U.S. applications 62/622,850 filed 27 January 2018, and 62/796,170 filed 24 January 2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of the above claims recites the broad recitation of a range of active agent concentrations, while also reciting “preferably” a specific dosage which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of compact prosecution, the broader embodiment of each limitation will control.  See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)(During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.").

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halevie-Goldman (U.S. 7,429,569).
Applicants’ claims are directed to compositions combining each of 5-methyl tetrahydrofolate, methylcobalamin, and pyridoxal-5-phosphate, or pharmaceutically acceptable salts thereof.  Applicants are reminded that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  See Phillips, supra.  Claims including language reasonably interpreted as reciting an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Here, for example, applicants  language concerning “or the treatment of a patient under the age of 12 years having polymorphisms effecting epigenetic signaling” is construed by the examiner as presenting precisely the kind of non-limiting intended use language which is not considered a limitation of the composition claimed.  Claim 3 incorporates a butyrate 
Halevie-Goldman describes a formulation containing each of the instantly claimed 5-methyl tetrahydrofolate, methylcobalamin, and pyridoxal-5-phosphate.  (Abs., Col.5, L.20-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 10, 12, 14, 16, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Halevie-Goldman (U.S. 7,429,569).
In addition to the above, Halevie-Goldman indicates that the 5-methyl tetrahydrofolate is to be included in amounts falling within the range of 0-1,00mcg, the methylcobalamin in amounts falling within the range of 0-500mcg, and the pyridoxal-5-phosphate in amounts falling In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  As the ranges of the amounts of each of the instantly claimed 5-methyl tetrahydrofolate, methylcobalamin, and pyridoxal-5-phosphate overlap those described by Halevie-Goldman, the claimed ranges are obvious.  Halevie-Goldman also recites the inclusion of GABA according to Claim 22 (Col.3, L.41), and vitamin C in such compositions, a component applicants recite (ascorbic acid) as a preservative according to Claims 9 and 10.  (Col.8, L.24).  Applicants are reminded that The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  As ascorbic acid is recited as a “preservative,” art teaching its inclusion, regardless of the rationale provided by the art, addresses such claim limitations.  Halevie-Goldman indicates that the compositions may suitably include preservatives, while also indicating that it may take the form of capsules recited by instant claim 20.  (Col.16, L.7-25).
Per the teachings of Halevie-Goldman, then, the instant claims appear to be little more than the combination of components, and amounts of components, taught by Halevie-Goldman as suitable for combination in compositions for promoting and maintaining the health of the body.  (Col.1, L.20-23).  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Here, no evidence of record establishes that anything unexpected is achieved by the claimed combination of 5-methyl tetrahydrofolate, methylcobalamin, pyridoxal-5-phosphate, GABA, preservatives, and vitamin C in an orally deliverable capsule formulation, and the composition is prima facie obvious as a result.

Claims 1, 3, 5, 9-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Halevie-Goldman as applied to Claims 1, 5, 9, 10, 12, 14, 16, 18, 20, and 22 above, and further in view of Bieley (U.S. PGPub. 2010/0021570).
Halevie-Goldman describes oral capsule formulations combining 5-methyl tetrahydrofolate, methylcobalamin, pyridoxal-5-phosphate, GABA, preservatives, and vitamin C to provide for means of improving or maintaining bodily health.
Halevie-Goldman does not, however, suggest incorporating butyrate in such compositions.
Bieley also describes orally deliverable capsule compositions [0020], which combine each of the instantly claimed and Halevie-Goldman recited pyridoxal-5-phosphate [0050], 5-methyltetrahydrofolate [0052], methylcobalamin [0053], and GABA [0062], while also indicating that butyrate, and in particular butyrate in amounts of between about 500mg-10g, [0060; 67], improves insulin sensitivity.  (Id., see also [0041].  Bieley advises the skilled artisan that appropriate dosages, however, vary based on several factors and invites the skilled artisan to consider the recited dosages “as an appropriate starting point,” with “changes…made to suit a particular individual’s unique biochemical diversity.”  As such, while certain claims recite butyrate dosages outside of the range explicitly recited and therefore rendered obvious by Bieley (e.g., Claims 11 and 13), see Peterson, supra, these butyrate amounts remain obvious in view of the teachings of Bieley, owing to the fact that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to one having ordinary skill in the art to have incorporated the insulin-sensitivity enhancing butyrate into the health-promoting compositions of Halevie-Goldman, owing to the fact that Beieley indicates that butyrate is recited as improving insulin sensitivity, a physiological activity falling within the brad genus of “health promotion the compositions of Halevie-Goldman are to provide.  Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613